Opinion issued April 21, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00268-CR
———————————
EX PARTE Rory Clifford Ellis, Applicant

 

 
Original Proceeding on Petition for Writ of Habeas Corpus

 

 
MEMORANDUM OPINION
          Rory
Clifford Ellis has filed a pro se petition for writ of habeas corpus, asserting
that the judgment of conviction in the underlying case must be reversed.*  
Ellis’s petition for writ of habeas corpus is procedurally
defective because it lacks a certificate of service.  By rule, all documents presented to this
Court must be served on all parties to the proceeding and must contain proof of
service.  See Tex. R. App. P.
9.5.  In light of our disposition of the
petition and to expedite its consideration, however, we will suspend that
rule.  See Tex. R. App. P.
2.  
This Court cannot grant the relief
Ellis requests.  Ellis is incarcerated in
Jefferson County, which is not within our court of appeals district.  Tex.
Gov’t Code Ann. § 22.201(b), (j) (Vernon Supp. 2010).  We do not have jurisdiction to issue a writ
of habeas corpus for the release of a person restrained in a county outside our
court of appeals district.  See Tex.
Gov’t Code Ann. § 22.221(d) (Vernon 2004).  Neither do we have original habeas corpus jurisdiction
in criminal matters; our jurisdiction is appellate only.   See Denby v. State, 627 S.W.2d 435, 435
(Tex. App.—Houston [1st Dist.] 1981, orig. proceeding); cf. Tex. Gov’t Code Ann.
§ 22.221(d) (providing power to issue writ of habeas corpus in civil
cases).  Texas Code of Criminal Procedure
article 11.05 vests power over original habeas corpus proceedings in criminal
cases in the Texas Court of Criminal Appeals, the district courts, the county
courts, or a judge of those courts.  Tex. Code Crim. Proc. Ann. art. 11.05
(Vernon 2005).  Therefore, this Court lacks
jurisdiction in this case.  
          Accordingly,
we dismiss the petition for writ of habeas corpus for want of jurisdiction.
PER CURIAM
Panel
consists of Justices Keyes, Sharp, and Massengale.
Do
not publish.   Tex. R. App. P. 47.2(b).




*
          A jury convicted Ellis of felony driving while intoxicated in State v. Ellis, No. 08-05110 in the
252nd District Court of Jefferson County, Texas.  Ellis appealed his conviction, and the Texas
Supreme Court transferred his appeal to this Court from the Court of Appeals
for the Ninth District of Texas.  Misc.
Docket No. 09-9049 (Tex. Apr. 13, 2009); see Tex. Gov’t Code Ann. § 73.001 (Vernon 2005) (authorizing
transfer of cases).  This Court affirmed
Ellis’s conviction, and Ellis’s petition for discretionary review is currently
pending with the Texas Court of Criminal Appeals.  See Ellis
v. State, No. 01-09-00325-CR, 2010 WL 5395688, at *5 (Tex. App.—Houston
[1st Dist.] Dec. 30, 2010, pet. filed).